DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shizuka (JP2006172753 – cited in IDS) and further in view of Hiroshi et al. (JP2000021402 – on record and also published as JP4235702).
	In reference to claim 1, Shizuka teaches a positive electrode active material for lithium secondary batteries (i.e., positive material for a lithium secondary battery) (paragraph [0001]) represented by Compositional Formula (I):
	Li1-zNixMnyCo1-x-yO2 …(I) (paragraph [0014])
0.5Mn0.4Co0.1O2 which would be identical to the claimed formula when the claimed atomic ratios are x,d=0, a=0.5, b=0.4, c=0.3 (Note: The positive electrode active material is utilized for lithium ion secondary batteries therefore, it is reasonable to expect such is capable of being doped and undoped with lithium ions.),
wherein the positive electrode active material contains a concentration of sulfur atoms P (atom%) of 0.06% by weight or more and 0.35% by weight or less (paragraph [0030]), 
wherein a 90% cumulative volume particle (i.e., integrated diameter) size D90 (µm) is 16.9 (paragraphs [0122]) (Note: 90% of the cumulative volume particle size include 50% of the particles size being 16.9 µm), and
wherein a BET specific surface area (m2/g) is 0.2 or more or 1.5 or less (paragraph [0015]).
Shizuka does not explicitly articulate the specifics of the positive electrode active material containing a concentration of sulfuric acid radicals of Q (mass%) of 0.01 or more or 2.5 or less. However, Shizuka teaches the positive electrode active material containing a sulfate compound such as Zn(SO4), Al2SO4, (NH4)2SO4 as inorganic salts  which contain the derivative or salt of sulfuric acid (i.e., sulfate or SO42-) (paragraph [0056]-[0057]). Nonetheless, additional guidance is provided below.
Hiroshi, also directed to a positive electrode active material for lithium ion secondary batteries (paragraph [0001]), teaches a positive electrode active material that contains at least Ni (paragraph [0002]). Further, Hiroshi teaches the positive electrode active material having sulfuric acid radicals (sulfate group) with a concentration of 0.01 mass% to 5 mass% (paragraph [0007]-[0011]). Hiroshi teaches the above concentration range improve capacity and cycle characteristics of the battery (paragraph [0029]). 

A concentration of sulfur atoms P of 0.35% as suggested by Shizuka above and a concentration of sulfuric acid Q of 0.35% as suggested by Hirosi would result in a ratio P/Q (atom%/mass%) of 1.0 which reads on the claimed ratio.  
While Shizuka teaches the components quantities in % by weight, it is noted that in common usage, the mass of an component is often referred to as its weight because gravity is constant on Earth1. It is known that mass is a measure of how much matter an object has while weight is a measure of the amount of force brought to bear on an object by gravitational force. One can convert weight of a component to mass by the formula M = W/G (Newton’s Second Law) where G is the constant of acceleration of gravity on Earth (9.8m/s2). Since the components of Sasaki are expressed in % by weight (% weight = wcomponent/wtotal x100), the conversion factors are cancelled when changing the quantity in weight to the mass units. Therefore, the weight % is equivalent to the mass%.
It is noted that Ishizaki as modify by Hiroshi differ in the exact same concentration ratio and cumulative volume particle as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the concentration ratio and cumulative volume particle of Ishikazi overlap the instant claimed ranges and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Å/µm) as claimed would also be met by Shizuka in view of Hirose. For instance, an X-ray measurement of Å=600 and a cumulative volume particle size of 16.9 µm (as taught by Shizuka – see page 3, line 9-11 above) would result in a ratio 35.5 (i.e.,  Å/µm = 600/16.9 = 35.5) which fall within the claimed range. 
In reference to claim 2, Shizuka teaches the positive electrode active material comprising secondary particles form of aggregated primary particles (paragraph [0015]).
In reference to claim 11-12, Shizuka teaches the positive electrode active material is useful positive electrodes in lithium secondary batteries (paragraph [0001]).

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshikawa et al. (U.S. Patent Application Publication 2016/0301073).
Yamamoto et al. (U.S. Patent Application Publication 2016/0293942).
Shimamoto et al. (U.S. Patent Application Publication 2016/0027592).
Suruwatari et al. (U.S. Patent Application Publication 2017/0352884).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://sciencenotes.org/mass-vs-weight-the-difference-between-mass-and-weight/